      Case 20-02133-TPA       Doc 19   Filed 04/15/21    Entered 04/15/21 14:59:21 FILED
                                                                                     Desc Main
                 IN THE UNITED Document
                               STATES BANKRUPTCY
                                         Page 1 of 1 COURT                         4/15/21 1:17 pm
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                                   CLERK
                                                                                   U.S. BANKRUPTCY
 In re:                                   :      Case No.:      19-24527-TPA       COURT - WDPA
                                          :
 Michael K. Herron                        :      Chapter:         11
                                          :
              Debtor(s).                  :
                                          :
 Michael K. Herron                        :      Adversary No.:   20-02133-TPA
                                          :
              Plaintiff(s).               :
                                          :      Date:            4/15/2021
 BANK OF AMERICA N.A                      :      Time:            10:30
                                          :
             Defendant(s).                :

                                    PROCEEDING MEMO


 MATTER              #14 OTSC for failure to file Pretrial Statement
                            (Thomas Song, Esq. to personally appear)

                     #15 Motion to Extend Time to File Consolidated Pretrial Statement

APPEARANCES:
                     Plaintiff(s): Aurelius P. Robleto
                     Defendant(s): Thomas Song



NOTES:

Song:                Phelan Hallinan closed abruptly. They were supposed to be cleaning up
                     and transitioning the file. I would request to be removed from this case as
                     counsel.

J.:                  Counsel's oral request to be withdrawn is granted. The consolidated pretrial
                     statement will be waived and we will proceed to trial.




OUTCOME:              Chambers to enter order.
